Citation Nr: 1800780	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  11-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967. 

In May 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file.  Thereafter, in a September 2017 letter, he was notified the VLJ who conducted the hearing was no longer employed by the Board and given an opportunity to testify before another VLJ.  However, he elected not to do so.  See October 2017 Hearing Options Form.  As such, the Board finds he has been provided a meaningful opportunity to effectively participate in the processing of this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In June 2014, the Board remanded this matter for further development; in pertinent part, to obtain outstanding treatment records and another VA examination, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).

In a December 2017 Written Brief Presentation, the Veteran's representative addressed three other issues in addition to the issue noted above; entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, and entitlement to a 10 percent disability rating based on multiple non-compensable service-connected disabilities.  With respect to these issues, the RO issued a Statement of the Case in June 2017.  However, the Veteran never perfected his appeal.  See 38 C.F.R. §§ 20.202, 20.302(b) (2017).  Consequently, the Board has no jurisdiction over these issues.


FINDING OF FACT

Throughout the appeal period the Veteran has had at worst level III hearing loss in the right and left ear.  


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.27, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial, compensable disability rating for his bilateral hearing loss.  See June 2011 Letter from the Veteran's Representative; see generally May 2012 Board Hearing Transcript.

More specifically, during the May 2012 Board videoconference hearing, the Veteran testified that his hearing has gotten progressively worse.  May 2012 Board Hearing Transcript at 20.  For the past two years he has been using a hearing aid.  Id. at 19.  Even with hearing aids, at times he has to rely on reading people's lips.  Id. at 20.  According to his wife, often times, he is unaware of what is going on around him because of his hearing loss.  Id. at 22. 

Preliminarily, the Board notes the applicable DC for hearing impairment is DC 6100.  38 C.F.R. § 4.85.  The diagnostic criteria associated with DC 6100 do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, 28 Vet. App. 366, 367 (2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric test results to the rating tables.  Doucette, 28 Vet. App. at 367, citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination percentage.  38 C.F.R. § 4.85(b).  The Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. 
§ 4.85(c).  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies.  38 C.F.R. § 4.85(d).  

Notwithstanding the above, when the puretone threshold at the 1000, 2000, 3000, and 4000 Hz frequencies is 55 decibels (dBs) or more; or when the puretone threshold is 30 dBs or less at the 1000 Hz frequency and 70 dBs or more at the 2000 Hz frequency, whichever table, Table VI or VIA, results in the highest Roman numeral will be utilized.  38 C.F.R. § 4.86.  

In assessing the evidence of record, the Board recognizes the Veteran and his wife are competent to provide evidence regarding the lay observable symptoms of his hearing impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  

However, for VA compensation purposes, audiometric testing conducted by a state-licensed audiologist is required to evaluate the severity of a veteran's hearing impairment.  38 C.F.R. § 4.85.  Since there is no evidence of record establishing that either the Veteran or his wife is a state-licensed audiologist, they are not competent to provide evidence regarding the severity of his hearing loss in terms of puretone thresholds and speech discrimination percentage.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  As a result, the Board must rely on the medical evidence of record.   

During the relevant period, the Veteran has undergone audiometric testing on four separate occasions.  He was first examined by a private audiologist in October 2010.  October 2010 E.N.T.A.J. Audiology Evaluation.  The audiometric test administered at that time produced the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
5 dB
35 dB
60 dB
75 dB
Left Ear
5 dB
10 dB
25 dB
70 dB
75 dB

PURETONE THRESHOLD AVERAGE
Right Ear
44 dB
Left Ear
45 dB

SPEECH DISCRIMINATION
Right Ear
88%
Left Ear
92%

In light of these results and the fact the audiologist did not certify the use of the speech discrimination percentage was inappropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c) (Table VIA will be used when the examiner certifies that the use of the speech discrimination test is not appropriate), 4.86.  

Utilizing Table VI, the combination of the 44 dB puretone threshold average and the 88 percent speech discrimination for the right ear results in the designation of a Roman numeral II.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 45 dB puretone threshold average and the 92 percent speech discrimination results in the designation of a Roman numeral I.  When the Roman numerals I and II are applied to Table VII, the resulting percentage evaluation is zero.  

Several months later, the Veteran was afforded his first VA examination in February 2011.   February 2011 Audiology VA Examination Report.  At that time, he relayed having difficulty hearing in a group of people or with background noise.  Often, he had to ask people to repeat themselves and turned up the television volume too loudly for other people in the room.  Upon audiometric testing, the VA examiner documented the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
5 dB
30 dB
60 dB
80 dB
Left Ear
5 dB
10 dB
25 dB
70 dB
85 dB

PURETONE THRESHOLD AVERAGE
Right Ear
44 dB
Left Ear
48 dB

SPEECH DISCRIMINATION
Right Ear
94%
Left Ear
96%

Given the results above, and the VA examiner's conclusion that the use of the speech discrimination percentage was appropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c), 4.86.  

Utilizing Table VI, the combination of the 44 dB puretone threshold average and the 94 percent speech discrimination for the right ear results in the designation of a Roman numeral I.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 48 dB puretone threshold average and the 96 percent speech discrimination results in the designation of a Roman numeral I.  When the Roman numerals I and I are applied to Table VII, the resulting percentage evaluation is again zero.  

Thereafter, the Veteran was not examined again until April 2017.  April 2017 VA Audiological Evaluation.  The audiometric testing conducted at that time revealed the following:



PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
20 dB
35 dB
65 dB
80 dB
Left Ear
25 dB
20 dB
40 dB
75 dB
90 dB

PURETONE THRESHOLD AVERAGE
Right Ear
50 dB
Left Ear
56 dB

SPEECH DISCRIMINATION
Right Ear
96%
Left Ear
96%

Based on these results and the fact the VA audiologist did not certify the use of the speech discrimination percentage was inappropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c), 4.86.  

Utilizing Table VI, the combination of the 50 dB puretone threshold average and the 96 percent speech discrimination for the right ear results in the designation of a Roman numeral I.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 56 dB puretone threshold average and the 96 percent speech discrimination results in the designation of a Roman numeral I.  When the Roman numerals I and I are applied to Table VII, the resulting percentage evaluation is still zero.  

Furthermore, the Board notes while the phonetically balanced maximum (PB Max) speech discrimination percentage was 96 for each ear, each ear was tested at two different dB levels.  For the right ear, at the first level tested the speech discrimination percentage was 94 and the second level was 96.  For the left ear, at the first level tested the speech discrimination percentage was 96 and the second level was 92.  Even if the Board applied the lower speech discrimination percentage for each ear, the Roman numeral designations would not change for both ears and the percentage evaluation would be unchanged.  

A month later, the Veteran underwent a second VA examination.  See May 2017 Hearing Loss and Tinnitus VA Examination Report.  At that time, he avowed that due his bilateral hearing loss he had to rely on hearing aids.  Without them, he had a difficult time understanding conversation.  Audiometric testing yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30 dB
30 dB
50 dB
70 dB
85 dB
Left Ear
30 dB
30 dB
50 dB
90 dB
85 dB

PURETONE THRESHOLD AVERAGE
Right Ear
59 dB
Left Ear
64 dB

SPEECH DISCRIMINATION
Right Ear
90%
Left Ear
90%

In view of the results above, and the VA examiner's conclusion the use of the speech discrimination percentage was appropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c), 4.86.  

Utilizing Table VI, the combination of the 59 dB puretone threshold average and the 90 percent speech discrimination for the right ear results in the designation of a Roman numeral III.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 64 dB puretone threshold average and the 90 percent speech discrimination results in the designation of a Roman numeral III.  When the Roman numerals III and III are applied to Table VII, the resulting percentage evaluation remains zero.  

Despite the increase in severity of the Veteran's hearing impairment in terms of higher puretone threshold averages and lower speech discrimination percentages over the course of this appeal, the preponderance of the evidence does not establish a sufficient increase in the severity of his hearing loss to warrant a compensable disability rating at any time.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 


ORDER

An initial, compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


